Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application No. 16/546,212 filed 08/20/2019 is in response to Applicant’s arguments/remarks filed 02/14/2022. It is also in response to information disclosure statements, IDS, filed 02/14/2022 and 03/11/2022. Applicant’s response is given full consideration. 
Claims Amendment
In the response filed on 02/14/2022 none of the claims were amended, and all pending claims stand as last filed on 06/01/2021. The status of the claims stand as follows:
Canceled 		1-7, 14-21
Original		8-13
Claims 8-13 are currently pending in this Application, and all pending claims are under full consideration. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2022 and 03/11/2022 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.


Withdrawal of Claim Rejection – 35 USC § 103
The rejection of the claims Claim 8-12 rejected under 35 U.S.C. 103 over Wintner (U.S. PG Publication 2017/0018750) in view of Smith et al. (U.S. PG Publication 2015/0194643) presented in the previous Office Action has been withdrawn because on further consideration and review of the rejection and the applied art the combined teaching of Winter and Smith alone does not meet the limitation wherein the insulative and/or protective coating covering at least a portion of the collector strip. Upon further consideration a new reference of Murakami is applied to meet the limitation of an insulative and/or protective coating covering at least a portion of the collector strip as presented down in this Office Action. The rejection of the claim 13 has also be accordingly modified. 
Claims Rejection -35 USC § 103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.

Claim 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wintner (U.S. PG Publication 2017/0018750) in view of Smith et al. (U.S. PG Publication 2015/0194643) and Murakami (U.S. PG Publication 2018/0316104)  

This rejection was presented in the previous non-final Office Action dated 09/14/2021, and is modified by Murakami in this Office Action. 
Regarding Claim 8 Wintner discloses a battery pack 200 (Wintner Fig. 2, paragraph 0001, 0011, 0021, 0030), comprising an enclosure  including a lower tray member 703 and separating member 705 (Wintner paragraph 0021, 0030), considered equivalent to the lower enclosure 12, and a battery assembly positioned within the enclosure (Wintner paragraph 0021; claim 1), comprising of plurality of battery cells (Wintner Fig. 3, paragraph 0011, 0021), individual battery cells comprising a cathode and anode on a first end of the battery cells i.e. on the same end (Wintner Fig. 2, paragraph 0027). The battery assembly also comprise of an insulator 403 positioned at the end of the plurality of the battery cells (Wintner Fig. 4, 7, paragraph 0031) for electrical isolation between the battery cells (Wintner Fig. 7, paragraph 0031), and a bus bar 214, 216, 218, 222, 407 (Wintner Fig. 2, 4, paragraph 0031, 0033), the bus bar is considered equivalent to the collector strip. 
Wintner is silent about the battery assembly has an insulative and/or protective coating covering at least a portion of the insulator and the bus bar (i.e. collector strip) on the outer housing of the battery cells. Smith discloses a method of protecting an assembly of battery cells (Smith paragraph 0024) wherein a battery cell in which at least a portion of the exterior of said battery cell is coated with a fire resistant coating (Smith paragraph 0030, 0048, 0060), and in an embodiment  a method of preparing an assembly of battery cells, said method comprising coating at least a portion of the exterior of said assembly of battery cells with a fire-resistant coating (Smith paragraph 0042, 0043) to retard fire propagation (Smith paragraph 0054) and prevent heat from damaging the cell (Smith paragraph 0071), but the teaching of Smith exclude the coating of the area which must not be coated to permit electrical and/or mechanical connection of the cell, assembly or battery (Smith paragraph 0061) meaning excluding the coating of the collector strip; thus, Smith fail to meet the limitation of the protective coating covering at least a portion of the collector strip. 
Murakami discloses adjacent battery modules 50 that are electrically connected through a bus bar 1 (Murakami Fig. 4, paragraph 0029, 0050). The bus bar including a main body 10 having conductivity and an insulative body 20 covering the main body 10 (Murakami paragraph 0008), and the main body having a complex shape is appropriately covered with the insulating body while securing reliability regarding electrical connection as a bus bar (Murakami paragraph 0015, 0022). The bus bar has insulative body 20 (Murakami Fig. 1A), and at opposite ends contact points 11 that are not covered with the insulative body 20 are provided (Murakami Fig. 1A, paragraph 0033), considered equivalent to the claimed collector strip partially covered by the insulative/protective coating.   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery assembly of Wintner by the teaching of Smith and coated the exterior of the battery cells with a protective coating as disclosed by Smith (Smith paragraph 0024, 0030, 0042, 0043, 0060) and applied the disclosure of Murakami  to partially coat the collector so that uncoated contact points to the battery module terminals are provided in the bus bar (Murakami Fig. 1A, 4) after coating with the fire resistant layer of Smith for the benefit to retard fire propagation as taught by Smith (Smith paragraph 0054) and still allow the connection between the cells in the battery assembly. The modification is considered according to the MPEP the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).
Smith discloses one embodiment wherein substantially all of the exterior of battery assemblies be coated with the fire-resistant coating (Smith paragraph 0060), substantially all is interpreted to be less than total of the exterior and include the claimed range of less than 98% of a length of the battery cell and more than 10% of the length of the battery cell. Murakami also discloses a bus bar 1 that is partially coated with an insulative layer 20 and has contact end points 11 that are not covered with the insulative layer (Murakami Fig. 1A, 4).  

    PNG
    media_image1.png
    598
    623
    media_image1.png
    Greyscale

Instant Application Fig. 21

    PNG
    media_image2.png
    345
    898
    media_image2.png
    Greyscale

Murakami Fig. 1A


    PNG
    media_image3.png
    512
    708
    media_image3.png
    Greyscale

Murakami Fig. 4

Regarding Claim 9-10 Smith is silent about the exact amount of the coverage of the exterior of the battery with the protective layer being in the claimed range of more than 10 % and less than 35% or more than 25% and less than 75%. But Smith discloses coating at least a portion of the exterior of the battery cells with a fire-resistant coating (Smith paragraph 0038, 0048), and a portion of exterior includes coverage which is less than full coverage (i.e. any value less than 100 % coverage). Therefore, it would have been obvious to a person of ordinary skill in the art to have varied the amount of coverage to coat at least a portion of the exterior of the battery cell with a fire-resistant coating (Smith paragraph 0038) and determine through routine experimentation an optimum level of coverage of a portion of the exterior (See MPEP 2144.05 II B) since Smith requires coating a portion of the exterior of the battery cell (Smith paragraph 0038, 0048)) and not full coverage of the battery cell.
Regarding Claim 11 Smith discloses the coating exclude the point for providing external electrical and mechanical connection (Smith paragraph 0060); thus, the coating includes points of attachment between the bus bar and the anode and cathode of the battery cells, which would be towards the inside as opposed to the point of contact of the busbar to an external electrical and mechanical connection.
Regarding Claim 12 Smith discloses the coating may be applied by dip coating (Smith paragraph 0064), disclosed among other coating techniques. Choosing dip coating from among the other coating techniques would have been obvious to try since it constitutes choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143 I E).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wintner (U.S. PG Publication 2017/0018750) in view of Smith et al. (U.S. PG Publication 2015/0194643) and Murakami (U.S. PG Publication 2018/0316104) as evidenced by Matos-Perez et al. (U.S. PG Publication 2018/0019156)

The discussion of Wintner, Smith and Murakami as applied to claim 8 is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding Claim 13 Smith discloses the fire-resistant material can be ablative coating and an example of an ablative coating is polyurethane-based coating (Smith paragraph 0061), but is silent that the polyurethane-based coating (Smith paragraph 0060) is a dielectric material. Matos- Perez discloses ablating a dielectric layer to form an ablating coating and discloses the dielectric layer is formed from a polymer such as polyurethane (Matos-Perez paragraph 0005). Therefore, the polyurethane-based coating of Smith (Smith paragraph 0060) is a dielectric material as evidenced by Matos-Perez (Matos-Perez paragraph 0005). Therefore, it would have been obvious to try to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery cell of Wintner by the teaching of Smith, as evidenced by Matos-Perez (Matos-Perez paragraph 0005) and chosen polyurethane-based dielectric coating for the coating of battery cell from among the other coating material disclosed by Smith (Smith paragraph 0061) since such a choice is considered choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143 I E).
Response to Argument
In the response filed on 2/14/2022 none of the claims were amended, and the claims stand as last presented on 06/01/2021. Applicant traverses the rejection of Claims 18-12 rejected under 103 over Wintner (U.S. PG Pub. 2017/0018750) in view of Smith et al. (U.S. PG Pub. 2018/019156) and the rejection of Claim 13 under 103 over Wintner, Smith and Matos-Perez. 
Examiner notes as indicate above in this Office Action that upon review of the previously presented rejection the combined teaching of Winter and Smith does not meet the limitation wherein the insulative and/or protective coating covering at least a portion of the collector strip. Upon further consideration a new reference of Murakami is applied to meet the limitation of an insulative and/or protective coating covering at least a portion of the collector strip as presented above in this Office Action. Therefore, the previously presented rejection has been withdrawn and a new rejection in which a newly applied reference of Murakami is used to modify the previously presented rejection over Wintner and Smith is made and presented in this Office Action.  
Applicant notes that the primary reference of Wintner describes a battery assembly that includes a battery separating member 705 and each battery is held within its own cavity 901 within separating member 705, and notes that air space provided by the six-sides battery cavities improves battery to battery thermal isolation (Remarks page 4-5). Applicant then presents the disclosure of the secondary reference Smith and notes that Smith describes a battery cell coated with a fire-resistant coating. Applicant then concludes that the “alleged functionality provided by Smith’s fire-resistant coating is already provided by Wintner’s battery separating member”, and that a combination of the two would likely increase the overall weight of Winter’s battery assembly with little or no added functional (Remarks page 5). Thus, applicant disagrees with the combination of the applied references. 
Examiner notes that Smith discloses the coating of at least a portion of the exterior of assembly of battery cells with a fire-resistant coating (Smith paragraph 0042, 0043) to retard fire propagation (Smith paragraph 0054) and prevent heat from damaging the cell (Smith paragraph 0071). Examiner notes that a new reference of Murakami is relied upon to teach a bus bar connecting adjacent battery modules, wherein the bus bar is partially covered with an insulative body. 
Thus, while Wintner is silent about a coating of an outer exterior of the disclosed battery pack, and the teaching of Smith of coating exterior of assembly of battery cells exclude the bus bars, newly applied reference of Murakami teaches adjacent battery modules 50 that are connected by bus bar 1 that is only partially coated with an insulative body 20 by leaving end points portions 11 that are uncoated or uncovered by the insulative body 20 (Murakami Fig. 1A, 4) considered equivalent to a collective strip that is partially coated with an insulative/protective coating. Therefore, the combined teaching of Wintner, Smith and Murakami meets the limitation wherein the insulative/protective coating covering at least a portion of the insulator and the collector strip. 
Further Examiner notes that the thermal management system of Wintner that includes thermally conductive material and cooling conduit does not include an insulative and/or protective coating covering at least a portion of the insulator and the bus bar, equivalent to the current collector strip. The fire-resistant coating of Smith on the insulator and the bus bar of Wintner is a different element from the battery separating member 705 of Wintner. Such a coating of the insulator and the bus bar of Wintner by the fire-resistant coating of Smith and as further modified by Murakami would be an added benefit to the battery of Wintner, in addition to the disclosed thermal management system. 
Therefore, applicant’s argument that such a combination of Wintner and Smith would likely increase the overall weight of Winter’s battery assembly with little or no added functional benefit is not persuasive, because indeed a coating of the insulator and the bus bar, that is a different element from the battery separating member 705, would greatly improve the fire safety of the battery of Wintner. 
Examiner notes that the combination is proper and that the coating of the battery assembly of Wintner with the fire-resistant coating taught by Smith as further modified by Murakami is neither redundant nor duplication of the thermal management system of Wintner since Wintner does not explicitly teach that the thermal management system includes a fire-retardant coating, partition or any other feature on the insulator and the bus bar that prevents fire hazard in the battery system. The discussion of the teaching of Wintner, Smith and Murakami also apply to the rejection of dependent claim 13. 
Therefore, for reasons presented here in this Office action the rejection of the claims under 103 over the combined references of Wintner, Smith and Murakami is made and presented. Since the new ground of the rejection presented in this is this Office Action was not necessitated by any amendment in the claims this action is made non-final.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR M KEKIA/Examiner, Art Unit 1722                                                                                                                                                                                             
/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722